On July 30,1990, the Defendant was sentenced to Count I, ten (10) years for Sexual Intercourse Without Consent; Count II, ten (10) years for Sexual Intercourse Without Consent; the sentences shall be served concurrently and credit is given for three (3) days time served.
On August 21,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge H. R. Obert. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not wish to proceed and wanted to dismiss his petition for sentence review.
The petition is dismissed without prejudice at this time. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, and Hon. G. Todd Baugh, Judges.